Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 2-36 are pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 12, 15, 23, 26, and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 16 of U.S. Patent No. 11,196,837 (“Patent ‘837”) in view of Ju et al. US Patent Publication No. 2019/0289610 (“Ju”) and El Essaili et al. US Patent Publication No. 2020/0177941 (“El Essaili”). 
As shown below, although the claims have variation in wording, claims of Patent ‘837 substantially discloses the subject matter of the claims of the application with the differences being obvious to one of ordinary skill in the art.
Instant Application
Patent ‘837
2. A network apparatus, comprising: 
memory; instructions in the network apparatus; and processor circuitry to execute the instructions to: 
1. A computing device, comprising: 
memory; and circuitry to: 
provide input data from an edge resource to a first compute device hosting a function of a service, the function of a service provided to an edge device at a first location; and 

receive a first request to perform a function of a service by an entity hosting the service; 

identify one or more input data to fulfill the first request by the service; 

request the one or more input data from an edge resource identified to provide the input data; 

provide the input data to the entity associated with the first request; 
cause transmission of a request to a second compute device, the second compute device selected based on location information corresponding to the edge device at a second location, the request to cause the second compute device to prefetch one or more resources, the prefetch corresponding to a priority.
receive, from an edge device, a second request to send a third request to a target entity to prefetch one or more resources, the second request including positioning data associated with the edge device, the target entity identified as a function of the positioning data; and 

transmit the third request to the target entity to fulfill the second request.


Claim 1of Patent ‘837 does not disclose instructions in the network apparatus; and processor circuitry to execute the instructions to perform steps of the claim.  Claim 1 of Patent ‘837 does not teach the function of a service provided to an edge device at a first location and the prefetch corresponding to a priority.
Ju discloses a network apparatus comprising instructions in the network apparatus; and processor circuitry to execute the instructions (para. [0117]) and function of a service provided to an edge device at a first location (para. [0029] edge-assisted transmission application 120… edge servers.  para. [0053] transmit the encoded content segment to the vehicle platform 103 as the vehicle platform 103 drives through its communication coverage area 19.  para. [0058] edge server determiner 204 may determine one or more first edge servers 107 located on the first vehicle route of the first vehicle platform 103, and between the vehicle geolocation of the first vehicle platform 103 and the destination.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented Ju’s disclosure in order to have provided programming to implement the invention on a computing device and provided access to services by different devices. 
El Essaili discloses an edge device prefetching data, the prefetch corresponding to a priority (para. [0092] edge server may prefetch, prefetching may be done based on the priority information contained in the meta data of the video stream).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented El Essaili’s disclosure of a prefetch corresponding to a priority for benefits of using priority information to determine data to be prefetched based on available capacity and enabled selection of high-priority parts.
Claim 15 is unpatentable over claim 16 of Patent ‘837.  The differences between the claims are obvious to one of ordinary skill in the art for reasons provided above with respect to claim 2.
Claim 26 is unpatentable over claim 9 of Patent ‘837.  The differences between the claims are obvious to one of ordinary skill in the art for reasons provided above with respect to claim 2.
Regarding claim 12, claims of Patent ‘837 do not teach the network apparatus of claim 2, wherein the priority is based on at least one of requests being serviced by the second compute device, a resource usage of the second compute device, or a time by which the edge device will be at the second location.  El Essaili discloses wherein the priority is based on at least one of requests being serviced by a second compute device, a resource usage of the second compute device, or a time by which the edge device will be at the second location (para. [0092] edge server may prefetch, prefetching may be done based on the priority information contained in the meta data of the video stream).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented El Essaili’s disclosure for benefits of using priority information to determine data to be prefetched based on available capacity and enabled selection of high-priority parts.
Regarding claims 23 and 34, the claims comprise subject matter similar to claim 12 and are rejected under a similar rationale as claims 12.

Claims 4-5, 16-17, 27-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 16 of U.S. Patent No. 11,196,837 (“Patent ‘837”) in view of Ju, El Essaili, and Krohling et al. US Patent Publication No. 2018/0375712 (“Krohling”). 
Regarding claim 4, claims of Patent ‘837 do not teach the network apparatus of claim 2, wherein the function of a service is one of a plurality of functions of a service hosted by the first compute device.  Krohling discloses wherein a function of a service is one of a plurality of functions of a service hosted by the first compute device (para. [0016] set of functions includes a function stored at a server.  provides the function as a FAAS.  para. [0023] each of servers 116, 118, and 120 may store one or more functions invocable by FAAS provider).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented Krohling’s disclosure for benefits of providing, to a client, access to a set of functions for invocation.
Regarding claim 5, claims of Patent ‘837 do not teach the network apparatus of claim 2, wherein the first compute device hosts the function of a service as a function-as-a-service.  Krohling discloses wherein a first compute device hosts the function of a service as a function-as-a-service (para. [0016] set of functions includes a function stored at a server.  provides the function as a FAAS.  para. [0023] each of servers 116, 118, and 120 may store one or more functions invocable by FAAS provider).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented Krohling’s disclosure for benefits of providing, to a client, access to a set of functions for invocation.
Regarding claims 16-17, the claims comprise subject matter similar to claims 4-5 and are rejected under a similar rationale as claims 4-5.
Regarding claims 27-28, the claims comprise subject matter similar to claims 4-5 and are rejected under a similar rationale as claims 4-5.

Claims 6, 18, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 16 of U.S. Patent No. 11,196,837 (“Patent ‘837”) in view of Ju, El Essaili, and Banerjee US Patent Publication No. 2019/0179678 (“Banerjee”).
Regarding claim 6, claims of Patent ‘837 do not teach the network apparatus of claim 2, wherein the function of a service is to be executed in at least one of a virtual machine or a container.  Banerjee discloses wherein a function of a service is to be executed in at least one of a virtual machine or a container (para. [0066] FaaS architecture, a call to a function that the application has been split into results in a new container being spawned for executing that function. para. [0067] new function call (asking for spawning a FaaS container) by an existing container 125 on the host).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented Banerjee’s disclosure for benefits of providing configurable and scalable services to meet needs of users.
Regarding claims 18 and 29, the claims comprise subject matter similar to claim 6 and are rejected under a similar rationale as claim 6.

Claims 7, 19, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 16 of U.S. Patent No. 11,196,837 (“Patent ‘837”) in view of Ju, El Essaili, and Vrabete US Patent Publication No. 2017/0076168 (“Vrabete”).
Regarding claim 7, claims of Patent ‘837 do not teach the network apparatus of claim 2, wherein the function of a service is to perform at least one of an image comparison, object identification, autonomous navigation, threat detection, or process control.  Vrabete discloses wherein a function of a service is to perform at least one of an image comparison, object identification, autonomous navigation, threat detection, or process control (para. [0042] edge computing device 104 may perform object recognition by comparing the captured image data).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented Vrabete’s disclosure for benefits of providing additional network application functions on the network including object recognition, which may require a large image database.
Regarding claims 19 and 30, the claims comprise subject matter similar to claim 6 and are rejected under a similar rationale as claim 7.

Claims 8 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 16 of U.S. Patent No. 11,196,837 (“Patent ‘837”) in view of Ju, El Essaili, and Janardham et al. US Patent Publication No. 2010/0146569 (“Janardham”).
Regarding claim 8, claims of Patent ‘837 do not teach the network apparatus of claim 2, wherein the function of a service is to provide at least one of a quality-of-service deadline, a time range for requested data, or a present location of the edge device.  Janardhan discloses the function of a service is to provide at least one of a quality-of-service deadline, a time range for requested data, or a present location of the edge device (claim 19. pre-fetch request comprises a time deadline by which the pre-fetch request is to be fulfilled).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented Janardhan’s disclosure in order to have reduced time in providing data and servicing requests.
Regarding claim 31, the claim comprises subject matter similar to claim 8 and is rejected under a similar rationale as claim 8.

Claims 9, 13-14, 20, 24-25, 32, 35-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 16 of U.S. Patent No. 11,196,837 (“Patent ‘837”) in view of Ju, El Essaili, and Yang et al. US Patent Publication No. 2020/0259878 (“Yang”).
Regarding claim 9, claims of Patent ‘837 do not teach the network apparatus of claim 2, wherein the request is to cause the second compute device to prefetch the one or more resources to retrieve or generate data before the edge device is at the second location, a first proximity between the second location and the second compute device being less than a second proximity between the second location and the first compute device.  Yang discloses wherein a request is to cause a second compute device to prefetch one or more resources to retrieve or generate data before a device is at a second location, a first proximity between the second location and the second compute device being less than a second proximity between the second location and the first compute device (para. [0017] prefetch message, MEC device 140-1 may request (at 8) the third segment of the particular media stream from content source 150 before UE 130 requests the third segment or before UE 130 enters into, connects to, or accesses network services from second network area 120-2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented Yang’s disclosure for benefits of reducing latency in servicing requests.
Regarding claim 13, claims of Patent ‘837 do not teach the network apparatus of claim 2, wherein the prefetch of the one or more resources is to prefetch data to implement a corresponding instance of the function of a service before the edge device is at the second location.  Yang discloses wherein the prefetch of the one or more resources is to prefetch data to implement a corresponding instance of the function of a service before the device is at the second location (para. [0017] prefetch message, MEC device 140-1 may request (at 8) the third segment of the particular media stream from content source 150 before UE 130 requests the third segment or before UE 130 enters into, connects to, or accesses network services from second network area 120-2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented Yang’s disclosure for benefits of reducing latency in servicing requests.
Regarding claim 14, claims of Patent ‘837 do not teach the network apparatus of claim 2, wherein the prefetch of the one or more resources is to prefetch a compute resource or a storage resource before the edge device is at the second location.  Yang discloses wherein the prefetch of the one or more resources is to prefetch a compute resource or a storage resource before the device is at the second location (para. [0017] prefetch message, MEC device 140-1 may request (at 8) the third segment of the particular media stream from content source 150 before UE 130 requests the third segment or before UE 130 enters into, connects to, or accesses network services from second network area 120-2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented Yang’s disclosure for benefits of reducing latency in servicing requests.
Regarding claims 20, 24-25, 32, 35-36 the claims comprise subject matter similar to claims 6, 13-14, and are rejected under a similar rationale as claims 9, 13-14.

Allowable Subject Matter
Claims 2-36 would be allowable if the double patenting rejection is overcome by the filing of a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  
Yang et al. US Patent Publication No. 2020/0259878 discloses a network apparatus, comprising memory; instructions in the network apparatus; and processor circuitry to execute the instructions to: cause transmission of a request to a second compute device, the request to cause the second compute device to prefetch one or more resources (para. [0016] MEC device… provide content, services, processing, and/or data.  MEC controller 110… issue a prefetch message for the third segment to MEC 140-1.  para. [0038] UE 130 may be moved… towards second network area 120-2 and third network area 120-3. para. [0041] prefetch message, MEC device 140-2 may prefetch… and locally cache the second set of content).
Majumdar US Patent Publication No. 2020/0120155 discloses a network apparatus, comprising memory; instructions in the network apparatus; and processor circuitry to execute the instructions to: provide input data from an edge resource to a first compute device hosting a function of a service
 (para. 0108] each MEC server may execute a respective operating application.  operating applications of each MEC server may then transmit the operation data to the MEC gateway module and/or the MEC controller module.  MEC gateway module may forward the operation data from one or more particular MEC servers to a different one or more particular MEC server).
Tofighbakhsh et al. US Patent Publication No. 2021/0360057 discloses a network apparatus, comprising memory; instructions in the network apparatus; and processor circuitry to execute the instructions to: provide input data from an edge resource to a first compute device hosting a function of a service (para. [0034] coordinate workloads to IoT gateway nodes that are deployed at locations along the path.  para. [0039] state data can be provided to another edge IoT gateway node(s) (e.g., the next edge IoT gateway node on the path travelled by the IoT device 106.sub.1) via edge IoT gateway mesh network 310).  
Chang et al. US Patent Publication No. 2021/0144515 discloses causing transmission of a request to a second compute device, the second compute device selected based on location information corresponding to a device at a second location (para. [0016] determine the geographical location of the user device 104 based on information within the request.  para. [0022] MEC node selection platform 102 may select the MEC node… based on…the geographical location of the user device 104.  para. [0028] establish a connection with the selected MEC node 110).
El Essaili et al. US Patent Publication No. 2020/0177941 discloses an edge device prefetching data, the prefetch corresponding to a priority (para. [0092] edge server may prefetch, prefetching may be done based on the priority information contained in the meta data of the video stream).
Ju et al. US Patent Publication No. 2019/0289610 discloses a vehicle comprising an edge application for transmission of data to and from edge servers (para. [0029] edge-assisted transmission application 120… edge servers) and causing the vehicle to transmit a request to an edge server, the edge server selected based on location information corresponding to the vehicle at a second location (para. [0058] edge server determiner 204 may determine one or more first edge servers 107 located on the first vehicle route of the first vehicle platform 103, and between the vehicle geolocation of the first vehicle platform 103 and the destination.  edge server determiner 204 may retrieve the edge server location).
Moghe et al. US Patent Publication No. 2018/0315258 discloses vehicles as edge devices (para. [0025] edge devices such as passenger and commercial vehicles). 
However, the prior art of record do not teach in whole or make obvious: providing, by executing an instruction with a processor, input data from an edge resource to a first compute device hosting a function of a service, the function of a service provided to an edge device at a first location; and causing, by executing an instruction with the processor, transmission of a request to a second compute device, the second compute device selected based on location information corresponding to the edge device at a second location, the request to cause the second compute device to prefetch one or more resources, the prefetch corresponding to a priority.

Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445